Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 1 of 10 Page ID #:6768




  1   Daniel J. Herling (SBN 103711)
      djherling@mintz.com
  2   MINTZ LEVIN COHN FERRIS
  3   GLOVSKY AND POPEO, P.C.
      44 Montgomery Street, 36th Floor
  4   San Francisco, California 94104
      Telephone: 415-432-6000
  5   Facsimile: 415-432-6001
  6
      Nicole V. Ozeran (SBN 302321)
  7   nvozeran@mintz.com
      Adam B. Korn (SBN 331133)
  8   abkorn@mintz.com
      MINTZ LEVIN COHN FERRIS
  9   GLOVSKY AND POPEO, P.C.
 10   2029 Century Park East, Suite 3100
      Los Angeles, CA 90067
 11   Telephone: 310-586-3200
      Facsimile: 310-586-3202
 12
      Attorneys for Defendant,
 13   HARBOR FREIGHT TOOLS USA, INC.
 14
                          UNITED STATES DISTRICT COURT
 15
                         CENTRAL DISTRICT OF CALIFORNIA
 16
                                   SOUTHERN DIVISION
 17
      WILL KAUPELIS AND FRANK                     Case No. 8:19-cv-1203-JVS-DFM
 18   ORTEGA, individually and on behalf of
      all others similarly situated,              HARBOR FREIGHT TOOLS USA,
 19                                               INC.’S OBJECTIONS TO NEW
                     Plaintiffs,                  EVIDENCE FILED IN SUPPORT OF
 20                                               PLAINTIFFS’ REPLY IN SUPPORT
            vs.                                   OF CLASS CERTIFICATION
 21
      HARBOR FREIGHT TOOLS USA, INC., Courtroom: 10C
 22                                   Judge:        Hon. James V. Selna
                 Defendant.           Hearing Date: September 21, 2020
 23                                   Hearing Time: 1:30 p.m.
 24                                               Complaint Filed: June 17, 2019
                                                  Trial Date:      April 13, 2021
 25
 26
 27
                                              1
 28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                           SUPPORT OF CLASS CERTIFICATION
Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 2 of 10 Page ID #:6769




  1          Harbor Freight Tools USA, Inc. (“HFT”) hereby submits the following
  2   objections to new evidence submitted by Plaintiffs in support of their Reply in support
  3   of their Motion for Class Certification.      Dkt. Nos. 118, 118-1.     The “Rebuttal
  4   Declaration of John M. Tobias” (Dkt. No. 118-1, Ex. 41), “Rebuttal Declaration of
  5   Colin B. Weir” (id. at Ex. 48), documents reflecting consumer comments (id. at Exs.
  6   1-6, 8-23, 25-30, 32-40), and Jason Sprong’s April 10, 2018 email (Dkt. No. 34-2, Ex.
  7   15), are objectionable. Therefore, these documents and Plaintiffs’ arguments based
  8   on these documents should be disregarded in their entirety as the Court evaluates class
  9   certification.
 10   I.     OBJECTIONS TO TOBIAS’ AND WEIR’S SUPPLEMENTAL
 11          DECLARATIONS (DKT. NO. 118-1, EX. 41 & 48)

 12          HFT objects to Tobias’ and Weir’s “Rebuttal Declarations” in support of
 13   Plaintiffs’ Reply in support of their Motion for Class Certification (Dkt. No. 118-1,
 14   Exs. 41 & 48) on the following grounds:
 15            • The Supplemental Declarations Are Untimely New Evidence.
 16          New evidence in a reply brief is disfavored. See Dkt. No. 106, p. 13:5-6 (citing
 17   Mendoza v. Allied Interstate LLC, 2019 WL 5616961, at *4 n.5 (C.D. Cal. Oct. 22,
 18   2019) (Selna, J.) (“The Court need not consider issues raised for the first time in a
 19   reply brief.”)); see also In re Flash Memory Antitrust Litig., 2010 U.S. Dist. LEXIS
 20   59491, at *68 (N.D. Cal. June 9, 2010) (refusing to consider expert report in support
 21   of class certification, where “such evidence should have been proffered with Plaintiffs’
 22   moving papers in order to afford Defendants a full and fair opportunity to respond”).
 23   Plaintiffs have not identified any “new unforeseen facts” offered by HFT’s experts or
 24   otherwise shown why the materials could not have been proffered with their moving
 25   papers to allow HFT the opportunity to respond. See R&O Const. Co. v. Rox Pro. Int’l
 26   Group Ltd., 2011 U.S. Dist. LEXIS 78032, at *13 (D. Nev. July 18, 2011) (“A rebuttal
 27
                                                2
 28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                           SUPPORT OF CLASS CERTIFICATION
Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 3 of 10 Page ID #:6770




  1   report is supposed to address ‘new unforeseen facts’ brought out in the other side’s
  2   report.”) (citations omitted). Tobias’ own rebuttal admits that there are no unforeseen
  3   facts because the differences in switch mechanisms “w[ere] stated previously in
  4   evidence and w[ere] known to [him].” Dkt. No. 118-1, Ex. 41 at ¶ 8. Thus, Tobias
  5   should have addressed these differences in his opening declaration.
  6            • The Supplemental Declarations Are Not True Rebuttal.
  7         Though the declarations purport to be rebuttal, they are not true rebuttal.
  8   Instead, the declarations are improper attempts to supplement each expert’s prior
  9   opinions and introduce entirely new opinion in support of Plaintiffs’ Motion for Class
 10   Certification. See Natto Iyela Gbarabe v. Chevron Corp., 2017 U.S. Dist. LEXIS
 11   35810, at *81-82 (N.D. Cal. Mar. 13, 2017) (sustaining defendant’s objections to all
 12   of the new reports, and exhibits thereto, filed by plaintiff in connection with the reply
 13   brief because the new reports are not true rebuttal reports); Mariscal v. Graco, 52 F.
 14   Supp. 3d 973, 980-81 (N.D. Cal. 2014) (excluding expert’s new opinions because the
 15   new opinions should have been previously disclosed in the expert’s prior report); Ernst
 16   v. City of Chicago, 2013 U.S. Dist. LEXIS 127993, at *4 (N.D. Ill. Sept. 9, 2013) (a
 17   party “may not offer testimony under the guise of ‘rebuttal’ only to provide additional
 18   support for his case in chief”) (citations omitted).
 19         Tobias’s supplemental declaration substantially enlarges the scope of his initial
 20   declaration by now including his opinions on the similarities between a coil spring
 21   trigger mechanism and a leaf spring trigger mechanism. Compare Dkt. No. 106-1,
 22   Ex. 12 (including no opinions on this subject) with Dkt. No. 118-1, Ex. 41 at ¶¶ 8-12
 23   (opining that the differences between the two switch mechanisms are irrelevant). The
 24   supplemental declaration also includes new opinions about the Kedu switch, which
 25   Tobias mistakenly assumed was used in both the SUMEC and YAT chainsaws (though
 26
 27
                                                 3
 28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                           SUPPORT OF CLASS CERTIFICATION
Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 4 of 10 Page ID #:6771




  1   it was not used in either). Dkt. No. 118-1, Ex. 41 at ¶¶ 13-14 (claiming that the fact
  2   that the Kedu switch was not used is irrelevant).
  3         Similarly, Weir’s supplemental declaration substantially enlarges the scope of
  4   his initial declaration. Weir now opines, for the first time, that considering the supply
  5   side factor of “willingness to sell” is “absurd” and a “perversion of economics.” Dkt.
  6   No. 118-1, Ex. 48 at ¶¶ 30-31. He also now opines, for the first time, on the differences
  7   between “willingness to pay” and “market price” and asserts that “‘willingness to pay’
  8   output with a no-buy option can still be used to determine the market value for the
  9   challenged Claims.” Id. at ¶¶ 40-48. He also, for the first time, opines as to sales of
 10   the YAT and SUMEC chainsaws. Id. at ¶ 49.
 11            • Weir’s Supplemental Declaration is Speculative.
 12         Weir also speculates that, if “willingness to sell” was a supply factor that should
 13   be considered, then every defendant would “argue that it would not have sold the
 14   product at all if it had told the truth [and] the defendant could escape liability
 15   altogether.” Id. at ¶ 32. Weir similarly speculates that “supply should be the same in
 16   the but-for world as in the real world,” but offers no evidence. Id. at ¶ 38.
 17         Such speculation and ignoring of actual facts—i.e. the fact that HFT would not
 18   sell a product that it advertises as defective (nor could it as a matter of consumer
 19   protection law)—makes Weir’s supplemental declaration unreliable and inadmissible.
 20   FED. R. EVID. 602.
 21            • Weir’s Supplemental Declaration is an Improper Attempt to
 22              Circumvent the Page Limit.

 23         HFT also objects to the Weir supplemental declaration as it contains improper
 24   argument in attempt to circumvent the page limit for the Reply brief, which already
 25   exceeds 25 pages. Dkt. No. 118; see Civil L.R. 11-6; ThinkVillage-Kiwi, LLC v. Adobe
 26
 27
                                                4
 28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                           SUPPORT OF CLASS CERTIFICATION
Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 5 of 10 Page ID #:6772




  1   Sys., 2009 U.S. Dist. LEXIS 106687, at *20 (N.D. Cal. Nov. 16, 2009) (striking
  2   argument included in declaration).
  3            • Tobias’ Supplemental Declaration is Hearsay.
  4         Tobias attempts to establish the validity of his conclusions through the contents
  5   of anecdotal consumer complaints. Dkt. No. 118-1, Ex. 48 at ¶¶ 7, 9, 12, 25, 28. These
  6   out-of-court statements are hearsay offered for the truth of the matter Plaintiffs argue
  7   is asserted (i.e. that a trigger failure occurred). FED. R. EVID. 801. Although experts
  8   are permitted to rely on hearsay to a limited extent, they are not permitted to serve as
  9   a mere “conduit for hearsay.” United States v. Hendrix, 2020 U.S. Dist. LEXIS 331,
 10   at *14-20 (W.D. Wash. Jan. 2, 2020) (collecting cases). Even if these statements were
 11   admissible on their own (which they are not), an expert cannot simply repeat the
 12   statements of others as support for his conclusions, instead of explaining how an
 13   independent, scientific analysis of the statements supports his conclusions. See id.;
 14   Williams v. Illinois, 567 U.S. 50, 80 (2012) (“[T]rial courts can screen out experts who
 15   would act as mere conduits for hearsay by strictly enforcing the requirement that
 16   experts display some genuine scientific, technical, or other specialized knowledge
 17   [that] will help the trier of fact to understand the evidence or to determine a fact in
 18   issue.”) (internal quotation marks omitted).
 19         Here, Tobias is simply repeating inadmissible anecdotal hearsay statements as
 20   corroborating evidence for his conclusions—this is not the proper function of an
 21   expert. SEC v. Tourre, 950 F. Supp. 2d 666, 675, 681-82 (S.D.N.Y. 2013) (“Acting
 22   simply as a narrator of the facts does not convey opinions based on an expert’s
 23   knowledge and expertise; nor is such a narration traceable to a reliable
 24   methodology.”). Even where an expert “simply rehash[es]” otherwise admissible
 25   evidence about which the expert has no personal knowledge, such evidence is
 26   inadmissible. Fujifilm Corp. v. Motorola Mobility LLC, 2015 U.S. Dist. LEXIS
 27
                                                5
 28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                           SUPPORT OF CLASS CERTIFICATION
Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 6 of 10 Page ID #:6773




  1   21413, at *87 (N.D. Cal. Feb. 20, 2015); Johns v. Bayer Corp., 2013 U.S. Dist. LEXIS
  2   51823, at *97 (S.D. Cal. Apr. 10, 2013) (excluding expert opinions which amounted
  3   to “nothing more than a factual narrative” based on a review of documents).
  4         Moreover, Tobias lacks personal knowledge of the circumstances of the
  5   incidents discussed in the consumer comments.
  6           • Plaintiffs’ Intentional Delay Prejudices HFT.
  7         Plaintiffs’ belated submission of new materials denies HFT the chance to fully
  8   evaluate the new declarations without delaying resolution of the Rule 23 motion. If
  9   permitted, Plaintiffs’ late filing tactics would force HFT to re-do many months of
 10   expert work and briefing, causing significant expense and inexcusable delay.
 11   II.   OBJECTION TO DOCUMENTS REFLECTING CONSUMER
 12         COMMENTS (DKT. NOS. 118-1, EXS. 1-6, 8-23, 25-30, 32-40)

 13         In support of their Reply, Plaintiffs submit numerous documents allegedly
 14   reflecting HFT’s consumers’ comments regarding the YAT chainsaws, despite having
 15   had a number of these documents at the time of filing the Motion. Dkt. No. 118-1,
 16   Exs. 1-38, 40; Dkt. No. 118, pp. 1:18-3:3, 5:26-27. HFT objects to these new materials
 17   on the following grounds:
 18           • The Consumer Comments Are Improper Rebuttal Evidence.
 19         Plaintiffs were aware of the consumer comments even before they filed their
 20   Complaint. See Dkt. No. 1, ¶¶ 22-34, 38-43 (describing consumer comments on HFT’s
 21   website and to the CPSC).      Plaintiffs, in fact, included a number of consumer
 22   comments in support of their Motion. Dkt. No. 34-2, Exs. 10, 14, 16. Furthermore,
 23   Plaintiffs had six months after they filed their Motion to seek leave to amend the
 24   Motion to include reference to the additional documents that were timely produced
 25   during the discovery period. Dkt. No. 58 (setting July 20, 2020 Opposition deadline).
 26   They did not do so.
 27
                                               6
 28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                           SUPPORT OF CLASS CERTIFICATION
Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 7 of 10 Page ID #:6774




  1            • The Consumer Comments Are Hearsay.
  2          The comments referenced by Plaintiffs are out-of-court statements being
  3   proffered for the truth of the matter asserted (i.e. that the chainsaw malfunctioned).
  4   FED. R. EVID. 801.
  5          Plaintiffs’ reliance on these comments is speculative as to the cause of the
  6   alleged malfunction and the chainsaw at issue. The consumers provide no technical
  7   analysis of the claimed issues and the actual chainsaw they purchased has not been
  8   validated. Moreover, there is no assurance that these comments are based on actual
  9   experience and are contradicted by the hundreds of consumers who left positive
 10   comments without indicating any failure.
 11            • Plaintiffs Lack Personal Knowledge Of The Incidents Described In
 12              The Consumer Comments.

 13          Moreover, Plaintiffs’ “Timeline of Events Prior to Harbor Freight Tool’s [sic]
 14   (‘HFT’s’) May 14, 2018 Recall” (“Plaintiff’s Timeline”) (Dkt. No. 118-1, Ex. 1)
 15   violates the best evidence rule, contains hearsay, lacks foundation, and lacks personal
 16   knowledge.
 17   III.   OBJECTION TO EMAIL FROM JASON SPRONG (DKT. NO. 34-2,
 18          EX. 15)

 19          Plaintiffs rely on Jason Sprong’s April 10, 2018 email to SUMEC, in which Mr.
 20   Sprong was seeking SUMEC to pay for the costs of reworking the SUMEC saws for
 21   the recall, (“Sprong Email”) to support their claim that the SUMEC and YAT
 22   chainsaws had a common defect. Dkt. No. 118, p. 4:5-28. HFT objects to introduction
 23   of this email on the following grounds:
 24            • Mr. Sprong is Not Qualified to Opine on the Switch Failures
 25          Testimony requiring scientific, technical, or other specialized knowledge may
 26   be given only by an expert witness with the requisite knowledge, skill, experience,
 27
                                                7
 28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                           SUPPORT OF CLASS CERTIFICATION
Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 8 of 10 Page ID #:6775




  1   training, or education. See FED. R. EVID. 701, 702. Mr. Sprong is the Vice President
  2   of Global Sourcing for HFT. Dkt. No. 106, p. 3:1-2. He is not an engineer, nor is he
  3   qualified to provide testimony requiring scientific, technical, or other specialized
  4   knowledge as it relates to switch functioning. Accordingly, he cannot opine as to
  5   whether the alleged defect was common to both the YAT and SUMEC chainsaws. See
  6   FED. R. EVID. 701, 702. Plaintiffs are aware Mr. Sprong was not involved in the testing
  7   of the Chainsaws and seemingly purposefully did not depose him to leave an unclear
  8   record.
  9             • Other Objections to Mr. Sprong’s Email.
 10         Mr. Sprong’s statement is based on hearsay and ignores the best evidence rule.
 11   IV.   HFT EMPLOYEE’S EMAIL (DKT. NO. 118-1, EX. 31)
 12         Plaintiffs proffer Exhibit 31 to the Leslie Declaration to support their claim that
 13   HFT conducted testing that “‘duplicated’ customer complaints about the defect” in
 14   2017. Dkt. No. 118, p. 2:18-20. HFT objects to this new material as Plaintiffs’
 15   reliance on Exhibit 31 is entirely speculative and lacks foundation. Redwind v. W.
 16   Union, LLC, 2016 U.S. Dist. LEXIS 57793, at *22 (D. Or. May 2, 2016) (finding
 17   Redwind’s testimony that “[Ms. Chen] was referring to the shape of [her] nose” as
 18   “conclusory, speculative, and conjectural” because “Redwind does not have personal
 19   knowledge of Ms. Chen’s mental state, and has not introduced testimony by Ms. Chen
 20   to support this statement.”). Moreover, Exhibit 31 is incomplete, as it is missing pages.
 21   Id. (Bates numbers are not consecutive). Plaintiffs provide no explanation for the
 22   selective editing of this document. Dkt. No. 118, ¶ 33.
 23
 24
 25
 26
 27
                                                8
 28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                           SUPPORT OF CLASS CERTIFICATION
Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 9 of 10 Page ID #:6776




  1   V.        OBJECTIONS CHART
  2
                         Proffered Evidence                     Objection
  3
           1.      Tobias’ “Rebuttal Declaration” Fed. R. Evid. 401, 403, 602, 801-803,
  4                (Dkt. No. 118-1, Ex. 48)       1002; Fed. R. Civ. P. 26(a)(2)(B)(i),
  5                                               Fed. R. Civ. P. 37; Yeti by Molly Ltd.
                                                  v. Deckers Outdoor Corp., 259 F.3d
  6                                               1101, 1106 (9th Cir. 2001); Mariscal
  7                                               v. Graco, 52 F. Supp. 3d 973 (N.D.
                                                  Cal. 2014)
  8
                                                     The “Rebuttal Declaration” is an
  9                                                  improper attempt to introduce new
 10                                                  opinions and new evidence in
                                                     Plaintiffs’ Reply in support of their
 11                                                  Motion for Class Certification.
 12        2.      Weir’s “Rebuttal Declaration” Fed. R. Evid. 401, 403, 602, 801-803,
                   (Dkt. No. 118-1, Ex. 41)      1002; Fed. R. Civ. P. 26(a)(2)(B)(i),
 13
                                                 Fed. R. Civ. P. 37; Yeti by Molly Ltd.
 14                                              v. Deckers Outdoor Corp., 259 F.3d
                                                 1101, 1106 (9th Cir. 2001); Mariscal
 15
                                                 v. Graco, 52 F. Supp. 3d 973 (N.D.
 16                                              Cal. 2014)
 17                                                  The “Rebuttal Declaration” is an
                                                     improper attempt to introduce new
 18
                                                     opinions and new evidence in
 19                                                  Plaintiffs’ Reply in support of their
                                                     Motion for Class Certification.
 20
           3.      Sprong Email (Dkt. No. 118, Fed. R. Evid. 401, 403, 602, 801-803,
 21                p. 4:9-23 (citing Dkt. No. 34-2, 1002:
 22                Ex. 15))                         References to the Sprong Email violate
 23                                                 (1) the best evidence rule, (2)
                                                    constitute hearsay as it is based on
 24                                                 consumer comments, (3) lack
 25                                                 foundation as no explanation is
                                                    produced      concerning        Sprong’s
 26                                                 statement, (4) are irrelevant to whether
 27                                                 a common defect exists, and (5) are
                                               9
 28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                           SUPPORT OF CLASS CERTIFICATION
Case 8:19-cv-01203-JVS-DFM Document 120 Filed 09/14/20 Page 10 of 10 Page ID
                                 #:6777



 1                                                  entirely speculative.   Moreover,
                                                    Sprong lacks the qualifications to
 2                                                  determine whether a common defect
 3                                                  exists.

          4.        Documents Reflecting Consumer Fed. R. Evid. 401, 403, 602, 801-803:
 4
                    Comments (Dkt. No. 118-1, Exs. Documents      reflecting   consumer
 5                  1-6, 8-23, 25-30, 32-40)       comments are hearsay, lack foundation
 6                                                 and are speculative.
 7        5.        HFT Employee’s Email (Dkt. No. Fed. R. Evid. 401, 403, 602, 801-803:
                    118-1, Ex. 31)                 Document lacks foundation, is
 8
                                                   unreliable, and is speculative.
 9
10
11   Dated: September 14, 2020                     Respectfully submitted,
12                                                 MINTZ, LEVIN, COHN, FERRIS,
                                                    GLOVSKY AND POPEO, P.C.
13
14                                                 /s/Nicole V. Ozeran
                                                   Daniel J. Herling
15                                                 Nicole V. Ozeran
                                                   Adam B. Korn
16                                                 Attorneys for Defendant
                                                   HARBOR FREIGHT TOOLS USA,
17                                                 INC.
18
19
20
21
22
23
24
25
26
27
                                              10
28   HFT’S OBJECTIONS TO NEW EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ REPLY IN
                          SUPPORT OF CLASS CERTIFICATION
     103231101v.4
